Citation Nr: 1521906	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.

The Veteran appeared at a January 2014 videoconference hearing.  A transcript is of record.  At the hearing the Veteran was granted a thirty day abeyance period to submit additional evidence.  Evidence consisting of a July 2008 private electromyographic (EMG) report was subsequently received along with a waiver of RO consideration.

The issue of service connection for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the January 2014 videoconference hearing, the Veteran withdrew his appeal seeking an increased rating for degenerative joint disease of the lumbar spine; there is no question of fact or law remaining before the Board as to this matter.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking an increased rating for degenerative joint disease of the lumbar spine; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record at the Janaury 2014 videoconference hearing, the Veteran withdrew his appeal seeking an increased rating for degenerative joint disease of the lumbar spine.  Thus, there remain no allegations of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for degenerative joint disease of the lumbar spine is dismissed.


REMAND

Regarding the matter of service connection for a left hand disorder, claimed as nerve damage, the Veteran's service treatment records (STRs) show that he was treated for chemical burn on the left hand in September 1992.  The Veteran has testified that his left hand disorder is manifested by cramping, spasms and weakness.  Post-service VA and private treatment records include findings of bilateral ulnar nerve abnormality.  The Veteran has not been afforded a VA examination in connection with his left hand claim.  On remand, he is to be afforded a VA examination for an opinion as to the nature and likely etiology of any left hand disorder.  

Additionally, the most recent treatment records are dated in July 2012.  Further, in June 2014, the Veteran submitted a July 2008 electromyographic (EMG) report from Saint Francis Hospital, a private medical facility.  The clinical records in connection with this laboratory report are not available for review.  On remand, records of any ongoing treatment for the Veteran's hand complaints as well as the clinical records in connection with the July 2008 private EMG study should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his hand complaints and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of VA treatment and from Saint Francis Hospital should be obtained.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left hand disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  Based on an examination and interview of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that any current disorder of the left hand, to include neurological impairment, is causally related to the Veteran's active service, including the September 1992 chemical burn injury noted in his STRs.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


